Case 3:17-cv-01183-RDM Document 104 Filed 03/06/20 Page 1 of 1

AO 450 (Rev. 11/11) Judgment in a Civil Action

UNITED STATES DISTRICT COURT
for the

Middle District of Pennsylvania

MICHAEL SEMIAN )
Plaintiff )

¥ )
)

)

>

DEP ARTMENT OF MILITARY AND Civil Action No. 3:17-CV-1183

VETERANS' AFFAIRS, GINO J. MERLI
VETERANS CENTER
JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

 

 

 

C1 the plaintiff (name) recover from the

defendant (name) the amount of
dollars ($ ), which includes prejudgment

interest at the rate of %, plus post judgment interest at the rate % per annum, along with costs.

0 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)

 

 

 

 

X other: Judpmen

 

This action was (check one):

X tried by ajury with Judge _ Robert D. Mariani presiding, and the jury has

rendered a verdict.

 

1 tried by Judge without a jury and the above decision
was reached.

decided by Judge on a motion for Summary

 

 

Date: March 6, 2020 CLERK OF COURT

/s/ Judith A. Malave, Deputy Clerk
Signature of Clerk or Deputy Clerk

 
